Citation Nr: 0944963	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-31 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to 
February 2005.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2007, a statement of the 
case was issued in September 2008, and substantive appeal was 
received in October 2008.  The Veteran testified at a Board 
hearing in September 2009; the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Under VA regulations, if VA receives or associates with the 
claims folder relevant official service department records at 
any time after a decision is issued on a claim that had not 
been associated with the claims folder when VA first decided 
the claim, VA must reconsider the claim.  38 C.F.R. § 
3.156(c) (2009).  This regulation comprehends official 
service department records which presumably have been 
misplaced and have now been located and forwarded to VA.  Id.  
In essence, the finality of any previous decision is vitiated 
by the association of additional, pertinent service 
department records, and the claim must be reconsidered.  See 
id.

In this case, the Veteran's prior claims of service 
connection for allergic rhinitis and headaches were denied in 
an April 2005 RO decision.  The Veteran did not file a notice 
of disagreement, and the April 2005 RO decision thus became 
final.  38 U.S.C.A. § 7105 (West 2002).  However, evidence 
submitted by the Veteran in August 2007 includes April 1995 
correspondence from the Department of the Army pertaining to 
results of a Persian Gulf Illness Comprehensive Clinical 
Evaluation program, which reflects diagnoses of headache, 
muscle contraction, and chronic rhinitis.  This service 
record was not previously considered, and is pertinent 
because it shows diagnoses rendered during active service.  
Given the submission of the new service record, the claim 
must be reconsidered without regard to the previous final 
denial.  38 C.F.R. § 3.156(c).

While acknowledging the in-service diagnoses of headache and 
chronic rhinitis, the current evidence of record does not 
contain any post-service medical evidence of a current 
disability of which is necessary to establish service 
connection.  See 38 U.S.C.A. § 1110; see also Hickson v. 
West, 12 Vet. App. 247 (1999).  Despite the Veteran's 
complaints of headaches and rhinitis on a September 2004 
Report of Medical Assessment, an examination performed for 
separation purposes in November 2004 does not reflect a 
diagnosis of rhinitis and only reflects a diagnosis of 
analgesic rebound headaches per Veteran's history.  The 
Veteran testified that he undergoes treatment at the 
Blanchfield Army Community Hospital at Fort Campbell, 
Kentucky for such disabilities; however, any post-service 
medical records have not been associated with the claims 
folder.  The RO should request the Veteran's treatment 
records from Blanchfield for the period February 2005 to the 
present.  Moreover, in light of the in-service diagnoses of 
headache, muscle contraction, and chronic rhinitis, the 
Veteran should be afforded a VA examination to assess the 
nature and etiology of his claimed headaches and rhinitis.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Medical records from the Blanchfield 
Army Community Hospital at Fort Campbell, 
Kentucky for the period February 2005 to 
the present should be associated with the 
claims folder.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

2.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of any rhinitis 
and headaches.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
appropriate testing should be performed.  
The examiner should provide an opinion as 
to the following:

a)  Does the Veteran have chronic 
rhinitis?

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any rhinitis had its clinical onset in 
service or is otherwise related to 
service.  The examiner should reconcile 
any opinion with the service treatment 
records which reflect a diagnosis of 
chronic rhinitis.

c)  Does the Veteran have a chronic 
headache disability?

d)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any headache disability had its clinical 
onset in service or is otherwise related 
to service.  The examiner should 
reconcile any opinion with the service 
treatment records which reflect a 
diagnosis of headache, muscle 
contraction.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if either benefit sought can be 
granted.  If either benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by 
the RO.  The Veteran and his representative have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


